t c no united_states tax_court michael g culver and christine m culver petitioners v commissioner of internal revenue respondent docket no filed date held under the separate liability election provision of sec_6015 c i r c the burden_of_proof is on respondent with regard to whether the electing spouse had actual knowledge of the item giving rise to the deficiency respondent must satisfy that burden_of_proof by a preponderance_of_the_evidence held further respondent’s burden_of_proof under sec_6015 c i r c not met by mere proof of what a reasonably prudent person would be expected to know held further respondent has failed to satisfy his burden of proving that petitioner michael g culver had actual knowledge of his ex-wife’s embezzlement income and petitioner michael g culver qualifies for relief under sec_6015 i r c - - orrin l grover for petitioner michael g culver christine m culver pro_se nhi t luu-sanders for respondent swift judge respondent determined deficiencies in petitioners’ and federal income taxes and accuracy- related penalties as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the only issue for decision is whether petitioner michael g culver michael qualifies for relief from liability under sec_6015 or c findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed michael resided in woodburn oregon and petitioner christine m culver christine was incarcerated in an oregon state penitentiary - on date michael and christine were married from the marriage they have two daughters and one son their divorce became final in february of week before the trial herein on date in because of her embezzlement of funds christine was terminated from her employment with the county of yamhill oregon in in connection with that embezzlement christine entered a guilty plea to felony theft charges from through the date of trial on date michael was employed by the police department for the city of woodburn oregon as a code enforcement officer with responsibility for enforcement of land-use regulations and sanitary codes in michael and christine jointly purchased a residence in woodburn oregon in which they during and resided with their three children and in which michael continues to reside as of the date of trial in july of christine became employed by the city of molalla oregon as a city clerk with a salary of dollar_figure per month molalla is a rural farming and logging town in western oregon’s willamette valley and is located approximately miles from woodburn oregon thereafter christine received a number of significant promotions and raises by christine had been promoted to financial director for the city of molalla - from the time of michael’s and christine’s marriage in through early christine handled the finances for the marriage she paid the bills wrote the checks and maintained the bank accounts only occasionally would michael write and sign checks occasionally during the marriage when christine had written checks that bounced due to insufficient funds in the checking account michael would become angry and upset with christine christine may accurately be described as a compulsive shopper christine often went on shopping sprees and bought clothes for petitioners’ daughters spending as much as dollar_figure to dollar_figure per trip in or petitioners purchased a big- screen television and a surround-sound audio system for their residence each of petitioners’ three children had a television of his or her own during through petitioners made a number of improvements to their residence petitioners purchased a new water softener added a front porch and a cedar fence and installed a hot tub petitioners also purchased a number of vehicles for themselves and for one of their daughters most of these purchases were either completely or largely financed - - michael’s hobbies included hunting fishing and archery in michael went on a fishing trip to alaska christine did not participate in michael’s hobbies during through the approximate total of the deposits into and the withdrawals and payments out of petitioners’ joint checking account were as follows year deposits withdrawals dollar_figure --- big_number dollar_figure big_number big_number in september of during an audit of the financial books_and_records of the city of molalla it was discovered that during through christine had embezzled a total of approximately dollar_figure from funds she managed as financial director for the city of molalla christine was immediately terminated from her employment with the city of molalla and state criminal charges were brought against her on date christine pleaded guilty to charges of aggravated theft forgery and official misconduct in connection with her embezzlement from the city of molalla christine was sentenced to an 18-month prison term and christine was ordered to pay restitution of dollar_figure - - for months from june of until july of christine was incarcerated as a result of the sentence relating to the above plea christine carried out the embezzlement from the city of molalla by writing improper city checks to herself and by taking cash from funds available to her as the financial director every week or two christine would write a check or take cash from the city in the amounts of dollar_figure to dollar_figure the checks and the cash generally were deposited into the joint checking account that she and michael maintained the embezzled funds represented by the checks and the cash were commingled by christine with the funds available from her wages and the embezzled funds were used by christine to pay for family_expenses and to make payments on the family debts during and the approximate total deposits into petitioners’ joint checking account were as follows total deposits dollar_figure dollar_figure dollar_figure specifically during and michael and christine received wages from their employers and christine received embezzlement income as follows wages embezzlement wages embezzlement michael dollar_figure --- dollar_figure --- christine big_number dollar_figure big_number dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure on date christine was released from prison and lived for either a month or a month and a half with michael in the family residence thereafter but for a week during the christmas season of christine did not live in the family residence and through the time of trial on date christine lived in portland oregon with another person whom she met and with whom she had a relationship while in prison christine prepared petitioners' and joint federal_income_tax returns and michael and christine both signed and timely filed the returns on those returns michael’s and christine’s wages were accurately reported but christine’s embezzlement income was not reported on audit respondent determined that christine’s embezzlement income represented additional unreported taxable_income and that petitioners were jointly liable with respect to the tax deficiencies relating thereto opinion generally taxpayers filing joint federal_income_tax returns are jointly and severally liable for all taxes due see sec_6013 d certain taxpayers however may be relieved of joint_and_several_liability under sec_6015 michael claims that he is entitled to relief from joint_and_several_liability under the traditional rule_of sec_6015 and also under the separate liability election of sec_6015 michael makes no claim for equitable relief under sec_6015 with regard to michael’s claim for separate liability election relief under sec_6015 respondent claims only that michael fails to meet the lack of actual knowledge requirement sec_6015 c provides as follows c election not valid with respect to certain deficiencies ---llf the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress emphasis added in 115_tc_183 we addressed the meaning of the term actual knowledge under the separate liability election provision of sec_6015 as follows - we believe the knowledge standard for purposes of sec_6015 c an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof the provisions of the code concerning relief from joint_and_several_liability were expanded in in order to make relief thereunder more accessible and easier to obtain see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 h conf rept pincite 1998_3_cb_755 sec_6015 was added as an independent ground for relief generally fora taxpayer who is no longer married is legally_separated or has not resided with his or her spouse for a 12-month_period sec_6015 provides if properly elected relief from joint_and_several_liability to the extent of the portion of the income_tax deficiency allocable to the other spouse ’ as the above emphasized statutory language indicates however the election out of joint_and_several_liability under sec_6015 c will not be available if respondent under sec_6015 b an election for relief from joint_and_several_liability is to be made no later than years after the date on which respondent has begun collection activities the statutory language does not state the earliest date on which an election under sec_6015 may be made respondent in this case has not raised any issue as to the timeliness of michael’s election under sec_6015 -- - demonstrates that the electing spouse as of the time the joint income_tax return was signed had actual knowledge of the item that gave rise to the deficiency the statutory language does not expressly use the words burden_of_proof and the statutory language does not quantify the evidentiary standard respondent must satisfy in order to demonstrate the electing spouse’s actual knowledge in cheshire v commissioner supra pincite and in a number of other recent opinions we have repeated the statutory language if the secretary demonstrates actual knowledge without expressly using the words burden_of_proof and without discussing the quantity or level of proof that is required for respondent to demonstrate the electing spouse’s actual knowledge see also 114_tc_333 amankwah v commissioner tcmemo_1999_382 in a number of other recent opinions we have stated expressly that the above statutory language of sec_6015 c shifts the burden_of_proof from the electing spouse to respondent with regard to the actual knowledge element but without quantifying the level of that burden_of_proof see martin v commissioner tcmemo_2000_346 respondent bears the burden of showing that the taxpayer had ‘actual knowledge’ mitchell v commissioner tcmemo_2000_332 we note that in general under sec_6015 the taxpayer has the burden_of_proof but for purposes of this provision the commissioner has the burden_of_proof wiksell v commissioner tcmemo_1999_32 sec_6015 c places the burden to establish actual knowledge on respondent affd without published opinion 215_f3d_1335 9th cir in the legislative_history of sec_6015 it is made explicitly clear that a shift of the burden_of_proof to respondent with regard to the actual knowledge element of sec_6015 c is intended but no mention is made in the legislative_history as to what quantity or level of proof respondent should be required to satisfy see h rept part i pincite 1998_3_cb_373 the bill contains a number of provisions designed to strengthen the rights of taxpayers in their dealings with the internal_revenue_service among the more significant of these provisions are modifying the burden_of_proof h conf rept supra pincite c b pincite if the irs proves that the electing spouse had actual knowledge that an item on a return is incorrect the further in a recent opinion by the court_of_appeals for the fourth circuit language is used that could be read to suggest that the burden_of_proof with regard to the actual knowledge element of sec_6015 remains on the electing spouse see 182_f3d_275 4th cir in order to obtain the benefit of that provision sec_6015 an individual must demonstrate inter alia that he had no ‘actual knowledge’ affg tcmemo_1996_452 -- election will not apply to the extent any deficiency is attributable to such item as we have held the relevant statutory language of sec_6015 c namely if the secretary demonstrates actual knowledge constitutes an intended shift of the burden_of_proof from the electing spouse to respondent with regard to whether the spouse had actual knowledge of the item in question we also hold that the quantity or level of respondent’s burden is a preponderance_of_the_evidence the traditional quantity or level of proof required under rule a and the case law thereunder this is the same standard to which we and other courts have for many years held taxpayers on questions of general tax_liability and we believe that this is the standard that congress intended be placed on respondent under sec_6015 with regard to the actual knowledge element see rule a 290_us_111 243_f2d_125 9th cir the taxpayer having invoked the jurisdiction of the tax_court entered the hearing burdened with the duty_of establishing by at least a preponderance_of_the_evidence that the determination made by the commissioner was erroneous affg 25_tc_351 112_tc_130 accordingly in this case michael will qualify for relief from joint_and_several_liability under sec_6015 with - - regard to the funds embezzled by christine from the city of molalla unless respondent satisfies his burden of establishing by a preponderance_of_the_evidence that michael had actual knowledge of christine’s embezzlement income michael contends in his testimony and on brief as follows that christine’s embezzlement activity was so clever that it was hidden for years not only from molalla city officials but also from himself that the family expenditures expenditures mostly financed were well within the resources of petitioners based alone on their combined wage income and would not and did not alert him to the embezzlement income that in fact he had no clue of the embezzlement income that he did not abuse christine or in any way force her into the embezzlement activity or knowingly benefit therefrom that through the embezzled funds christine secretly sought to buy her family’s love that he has been forced into bankruptcy to pay for christine’s legal fees etc and that he and the children rather than benefiting have suffered greatly financially and mentally as a result of christine’s embezzlement michael’s claims of innocence and of lack of knowledge regarding christine’s embezzlement activities and the income relating thereto are corroborated by christine’s testimony that she carried out the embezzlement activity without michael’s participation or knowledge we find christine’s testimony - credible and persuasive combined with michael’s testimony and the other evidence in this case we conclude that respondent has not satisfied his burden of proving by a preponderance of the credible_evidence that michael had actual knowledge of christine’s embezzlement income and we conclude that michael gualifies for relief under sec_6015 respondent argues that the family expenditures home improvements michael’s fishing and hunting trips and the deposits into the joint checking account should have and would have given michael actual knowledge of the embezzled income we find respondent’s arguments as to what michael should have known to be misplaced as stated and as we have held the standard under sec_6015 is actual knowledge and respondent has the burden to prove michael’s actual knowledge by a preponderance_of_the_evidence further respondent’s burden_of_proof under sec_6015 c 1s not met by mere proof of what a reasonably prudent person would be expected to know arguably the deposits into petitioners’ joint bank account in particular would indicate that michael should have been aware of some source of the deposits greater than his and christine’s wages and that michael should have inquired as to what that source was particularly in light of christine’s prior we do not intend to suggest that in an appropriate case respondent’s burden to prove actual knowledge may not be established by circumstantial evidence - - embezzlement activity we again emphasize however that the standard under sec_6015 is not that of a hypothetical reasonable person but only that of michael’s actual subjective knowledge see wiksell v commissioner tcmemo_1999_32 petitioner further argues that sec_6015 has changed the culpability standard from objective under sec_6013 to subjective our finding was based on taxpayer's subjective awareness of the item affd without published opinion 215_f3d_1335 9th cir h conf rept supra pincite c b pincite such actual knowledge must be established by the evidence and shall not be inferred based on indications that the electing spouse had a reason to know because of our conclusion that michael qualifies for relief under sec_6015 we need not rule on michael’s claim of relief under sec_6015 to reflect the foregoing decision will be entered under rule for the prior history of wiksell v commissioner tcmemo_1999_32 see wiksell v commissioner tcmemo_1998_3 on remand from 90_f3d_1459 9th cir revg and remanding tcmemo_1994_99
